DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second connection points for the light extending through the skid plate, as claimed in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for openings extending through the skid plate, does not reasonably provide enablement for the openings to be connection points for the light and configured to permit the light source to be selectively positioned at a first angle and a second angle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification discloses some embodiments allow for adjustment of the lights.  The specification discloses a light mount can be formed by a hole extending from the rear surface to the front surface of the skid plate.  However, the specification does not disclose the hole extending from the rear surface to front surface allows for adjustment of the light or what other structures/features are needed to accomplish adjusting the light with this particular light mount.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is not clearly understood because “the vehicle” lacks a clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wymore (US 2019/0126868).
Wymore discloses a skid plate comprising a front surface, a first portion (33) extending from the front surface in a first direction and a second portion (35) extending from the front surface in a second direction, as shown in Figures 1-6.  The front surface is curved transition section between the first portion (33) and the second portion (35), as best shown in Figures 2, 5, and 6.  A light mount (41) couples a light source (43) to the skid plate, as shown in Figure 5.  The light mount (41) comprises right and left brackets (41) which form the first and second connection points, respectively, as shown in Figure 5.  Ends of the light source (43) are connected to the connection points, as shown in Figure 5.  The connection points (41) inherently permit the light source to be selectively positioned at a first angle and a second angle due to the cylindrical ends of the light source and the shape of the slots of the connection points (41), as shown in Figure 5. This allows both linear and rotational movement of the light source.  In reference to claim 2, the connection points comprise recesses having grooves configured to selectively position the light source, as shown in Figure 5.  In reference to claim 3, the recesses are positioned away from a rear surface of the skid plate, as shown in Figure 5.  In reference to claim 5, the first portion (33) and the second portion (35) are planar, as shown in Figures 2-6.  In reference to claim 6, the first portion (33) extends along an underside of the vehicle to protect a plurality of vehicle components from impact, as shown in Figure 1.  In reference to claim 7, the first and second portions (33,35) form an angle, as shown in Figures 1-4.  In reference to claim 8, a plurality of mounts (27) are configured to connect the skid plate to a vehicle, as shown in Figure 1 and disclosed in paragraph [0027].  In reference to claim 9, at least one opening (39) exposes the light source (43), as shown in Figures 4-6.  In reference to claim 10, a power assembly and a wiring harness are inherent to connect and power the light to the vehicle electrical system, as disclosed in paragraph [0030].  In reference to claim 11, the skid plate (20) is integral with a bumper (14), as shown in Figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868) in view of Chen et al. (US 2018/0361909).
Wymore discloses openings extending through the skid plate for fasteners (47) near the light mount.  However, Wymore does not explicitly disclose the openings are for the light mount.
Chen et al. teaches using brackets (40) and an opening to mount a light (30b), as shown in Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the light of Wymore to the skid plate using brackets that are fastened to the skid plate using fasteners that extend through openings, as taught by Chen et al., in the skid plate as an alternative construction that simplifies the manufacturing of the skid plate while providing adjustable light connection points.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (US 2019/0126868) in view of Robinson (US 2002/0179353).
Wymore discloses a skid plate comprising a front surface, a first portion (33) extending from the front surface in a first direction and a second portion (35) extending from the front surface in a second direction, as shown in Figures 1-6.  The front surface is curved transition section between the first portion (33) and the second portion (35), as best shown in Figures 2, 5, and 6.  First and second mounts (27) extend orthogonally from first and second opposing lateral ends of the skid plate, as shown in Figure 5.  In reference to claim 13, the first portion (33) and the second portion (35) are planar, as shown in Figures 2-6.  In reference to claim 14, the first portion (33) extends along an underside of the vehicle to protect a plurality of vehicle components from impact, as shown in Figure 1.  In reference to claim 15, the first and second portions (33,35) form an angle, as shown in Figures 1-4.  In reference to claim 16, a light mount (41) couples a light source (43) to the skid plate, as shown in Figure 5.  In reference to claim 17, an opening (39) exposes the light source (43), as shown in Figure 5.  In reference to claim 18, fasteners are inherently used to attach the mounting plates (27) to the vehicle.  In reference to claim 19, a power assembly and a wiring harness are inherent to connect and power the light to the vehicle electrical system, as disclosed in paragraph [0030].  In reference to claim 20, the skid plate (20) is integral with a bumper (14), as shown in Figure 1.  However, Wymore does not disclose the third mount.
Robinson teaches providing a third mount (16) that extends from a rear surface of a skid plate between first and second ends of the skid plate (10), as shown in Figure 1.  The third mount is towards the top of Figure 1 and to the left of reference number (10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third mount positioned on a rear surface of the skid plate of Wymore between the first and second ends, as taught by Robinson, to more securely connect the skid plate to the vehicle to provide better protection of the vehicle components.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 4, 2022